Eish, J.
Grounds of a motion for a new trial, containing recitals of fact which are not verified, can not be considered by this court. It affirmatively appears in the present case that the trial judge expressly declined to certify to the correctness of the recitals of fact contained in the motion for a new trial; for in the bill of exceptions, as originally presented, were the words, “the recitals of facts contained in the motion for a new trial are true and correct” ; and these words were stricken before the certificate was signed by the judge.

Judgment affirmed.


All the Justices concurring.